[amendedandrestated2018eq001.jpg]
KNOWLES CORPORATION 2018 EQUITY AND CASH INCENTIVE PLAN (As Amended and Restated
Effective April 28, 2020) I. INTRODUCTION 1.1 Purposes. The purposes of the
Knowles Corporation 2018 Equity and Cash Incentive Plan, as amended and restated
effective as of April 28, 2020 (this "Plan") are (i) to align the interests of
the Company's stockholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Company's growth
and success, (ii) to advance the interests of the Company by attracting and
retaining officers, other employees, and Non-Employee Directors and (iii) to
motivate such persons to act in the long-term best interests of the Company and
its stockholders, and thereby to enhance stockholder returns. On March 6, 2020,
the Board of Directors of the Company adopted this amendment and restatement of
the Plan which will be effective as of the date that the Company's stockholders
approve the Plan. 1.2 Certain Definitions. "Affiliate" shall mean any (i)
Subsidiary, or (ii) any corporation, trade or business (including without
limitation, a partnership or limited liability company) that is directly or
indirectly controlled (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its
Subsidiaries, and any other entity in which the Company or any of its
Subsidiaries has a material equity interest and that is designated as an
Affiliate by the Committee. "Agreement" shall mean the written or electronic
agreement evidencing an award hereunder between the Company and the recipient of
such award. "Automatic Exercise Date" shall have the meaning set forth in
Section 2.5. "Board" shall mean the Board of Directors of the Company. "Cause"
shall mean a participant (i) engages in conduct that constitutes willful
misconduct, dishonesty, or gross negligence in the performance of his or her
duties and results in material detriment to the Company or an Affiliate; (ii)
breaches his or her fiduciary duties to the Company or an Affiliate; (iii)
willfully fails to carry out the lawful and ethical directions of the person(s)
to whom he or she reports, which failure is not promptly corrected after
notification; (iv) engages in conduct that is demonstrably and materially
injurious to the Company or an Affiliate, or that materially harms the
reputation, goodwill, or business of the Company or an Affiliate; (v) engages in
conduct that is reported in the general or trade press or otherwise achieves
general notoriety and that is scandalous, immoral or illegal and materially
harms the reputation, goodwill, or business of the Company or an Affiliate; (vi)
is convicted of, or enters a plea of guilty or nolo contendere (or similar plea)
to, a crime that constitutes a felony, or a crime that constitutes a misdemeanor
involving moral turpitude, dishonesty or fraud; (vii) is found liable in any
Securities and Exchange Commission or other civil or criminal securities law
action, or any cease and desist order applicable to him or her is entered
(regardless of whether or not the Participant admits or denies liability);
(viii) uses, without authorization, confidential or proprietary information of
the Company or an Affiliate or information which the Company or Affiliate is
obligated not to use or disclose, or discloses such information without
authorization and such disclosure results in material detriment to the Company
or an Affiliate; (ix) breaches any written or electronic agreement with the
Company or an Affiliate not to disclose any information pertaining to the
Company or an Affiliate or their customers, suppliers and businesses and such
breach results in material detriment to the Company or an Affiliate; (x)
materially breaches any agreement relating to non-solicitation, non-competition,
or the ownership or protection of the intellectual property of the Company or an
Affiliate; or (xi) breaches any of the Company's or an Affiliate's policies
applicable to him or her, whether currently in effect or adopted after the
Effective Date, and such breach, in the Committee's judgment, could result in
material detriment to the Company or an Affiliate. A-1



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq002.jpg]
"Change of Control" shall have the meaning set forth in Section 6.9(g). "Code"
shall mean the Internal Revenue Code of 1986, as amended. "Committee" shall mean
the Compensation Committee of the Board, or a subcommittee thereof, consisting
of two or more members of the Board, each of whom is intended to be (i) a
"Non-Employee Director" within the meaning of Rule 16b-3 under the Exchange Act
and (ii) "independent within the meaning of the rules of the New York Stock
Exchange or, if the Common Stock is not listed on the New York Stock Exchange,
within the meaning of the rules of the principal stock exchange on which the
Common Stock is then traded. "Common Stock" shall mean the common stock, par
value $0.01 per share, of the Company, and all rights appurtenant thereto.
"Company" shall mean Knowles Corporation, a Delaware corporation, or any
successor thereto. "Deferred Stock Unit" shall mean a bookkeeping entry
representing a right granted to a Non-Employee Director pursuant to Section 5.2
of the Plan to receive a deferred payment of Directors' Awards to be issued and
delivered at the end of the deferral period elected by the Non-Employee
Director, as described in Article V of the Plan. "Deferred Stock Unit Award"
shall mean an award of Deferred Stock Units under this Plan. "Directors' Awards"
shall mean the annual awards granted to eligible Non-Employee Directors as
provided in Section 5.1 of the Plan. "Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended. "Fair Market Value" shall mean, with respect
to any share of Common Stock as of any date of reference, the closing price for
a share of Common Stock as reported on such day (or, if such day is not a
trading day, on the next trading day) as reported on the principal United States
exchange on which the Common Stock then regularly trades; provided, however,
that if the Common Stock is not listed on a national stock exchange or if Fair
Market Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or methods as the Committee, in
the good faith exercise of its discretion, shall at such time deem appropriate
and in compliance with Section 409A of the Code to the extent relevant.
"Free-Standing SAR" shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent provided in the applicable Agreement, cash or a combination thereof, with
an aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised. "Good Reason" shall mean any one
or more of the following events that occur on or following a Change of Control,
unless the participant has consented to such action in writing: (i) a material
reduction in (A) the rate of the participant's annual base salary (other than a
salary reduction not to exceed 10% that applies to all other similarly- situated
employees), (B) a material adverse change in the participant's title, (iii) any
material adverse reduction in the participant's authorities, responsibilities or
reporting relationships, or (iv) the relocation of the participant's principal
place of employment to a location more than fifty (50) miles from the
participant's principal place of employment (unless such relocation does not
increase the participant's commute by more than twenty (20) miles), except for
required travel on the Company's business; provided, however, that (y) Good
Reason shall not be deemed to exist unless written notice of termination on
account thereof is given by the participant to the Company no later than sixty
(60) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises; and (z) if there exists (without regard
to this clause (z)) an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder. The participant's right
to resign from employment for a Good Reason event or condition shall be waived
if the participant fails to resign A-2



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq003.jpg]
within sixty (60) days following the last day of the Company's cure period.
Notwithstanding the foregoing, if a participant and the Company (or any of its
Affiliates) have entered into an employment agreement or other similar agreement
that specifically defines "Good Reason", then with respect to such participant,
"Good Reason" shall have the meaning defined in that employment agreement or
other agreement. "Incentive Stock Option" shall mean an option to purchase
shares of Common Stock that meets the requirements of Section 422 of the Code,
or any successor provision, which is intended by the Committee to constitute an
Incentive Stock Option. "Non-Employee Director" shall mean any director of the
Company who is not an officer or employee of the Company or any Affiliate.
"Nonqualified Stock Option" shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option. "Performance Award" shall mean a
right to receive an amount of cash, Common Stock, or a combination of both,
contingent upon the attainment of specified Performance Measures within a
specified Performance Period. "Performance Measures" shall mean the criteria and
objectives, established by the Committee, which shall be satisfied or met (i) as
a condition to the grant or exercisability of all or a portion of an option or
SAR or (ii) during the applicable Restriction Period or Performance Period as a
condition to the vesting of the holder's interest, in the case of a Restricted
Stock Award, of the shares of Common Stock subject to such award, or, in the
case of a Restricted Stock Unit Award or Performance Award, to the holder's
receipt of the shares of Common Stock subject to such award or of payment with
respect to such award. "Performance Period" shall mean any period designated by
the Committee during which (i) the Performance Measures applicable to an award
shall be measured and (ii) the conditions to vesting applicable to an award
shall remain in effect. "Prior Plan" shall mean the Knowles Corporation 2016
Equity and Cash Incentive Plan and the Knowles Corporation 2014 Equity and Cash
Incentive Plan. "Restricted Stock" shall mean shares of Common Stock which are
subject to a Restriction Period and which may, in addition thereto, be subject
to the attainment of specified Performance Measures within a specified
Performance Period. "Restricted Stock Award" shall mean an award of Restricted
Stock under this Plan. "Restricted Stock Unit" shall mean a right to receive one
share of Common Stock or, in lieu thereof and to the extent provided in the
applicable Agreement, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.
"Restricted Stock Unit Award" shall mean an award of Restricted Stock Units
under this Plan. "Restriction Period" shall mean any period designated by the
Committee during which (i) the Common Stock subject to an award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to an award shall remain in effect.
"SAR" shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR. "Specified Minimum Value" shall have the meaning set forth in
Section 2.5 "Stock Award" shall mean a Restricted Stock Award, Restricted Stock
Unit Award or Unrestricted Stock Award. A-3



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq004.jpg]
"Subsidiary" shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing 50% or more of the combined voting
power of the total outstanding equity interests of such entity. Notwithstanding
the foregoing, in the case of an Incentive Stock Option, the term "Subsidiary"
means a corporation that is a subsidiary of the Company within the meaning of
section 424(f) of the Code. "Substitute Award" shall mean an award granted under
this Plan upon the assumption of, or in substitution for, outstanding equity
awards previously granted by a company or other entity in connection with a
corporate transaction, including a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term "Substitute Award" be construed to refer to an award made in connection
with the cancellation and repricing of an option or SAR. "Tandem SAR" shall mean
an SAR which is granted in tandem with, or by reference to, an option (including
a Nonqualified Stock Option granted prior to the date of grant of the SAR),
which entitles the holder thereof to receive, upon exercise of such SAR and
surrender for cancellation of all or a portion of such option, shares of Common
Stock (which may be Restricted Stock) or, to the extent provided in the
applicable Agreement, cash or a combination thereof, with an aggregate value
equal to the excess of the Fair Market Value of one share of Common Stock on the
date of exercise over the base price of such SAR, multiplied by the number of
shares of Common Stock subject to such option, or portion thereof, which is
surrendered. "Tax Date" shall have the meaning set forth in Section 6.6. "Ten
Percent Holder" shall have the meaning set forth in Section 2.1(a). "Termination
of Service" shall have the meaning set forth in Section 6.9(a). "Unrestricted
Stock" shall mean shares of Common Stock which are not subject to a Restriction
Period or Performance Measures. "Unrestricted Stock Award" shall mean an award
of Unrestricted Stock under this Plan. 1.3 Administration. This Plan shall be
administered by the Committee. Any one or a combination of the following awards
may be made under this Plan to eligible persons: (i) options to purchase shares
of Common Stock in the form of Incentive Stock Options or Nonqualified Stock
Options; (ii) SARs in the form of Tandem SARs or Free-Standing SARs; (iii) Stock
Awards; (iv) Performance Awards and (v) Deferred Stock Units. The Committee
shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock
subject to an award, the number of SARs, the number of Restricted Stock Units or
Deferred Stock Units, the dollar value subject to a Performance Award, the
purchase price or base price associated with the award, the time and conditions
of exercise or settlement of the award and all other terms and conditions of the
award, including, without limitation, the form of the Agreement evidencing the
award. Notwithstanding anything contained herein to the contrary, including
Section 6.3, the Committee may, in its sole discretion and for any reason at any
time, take action such that (i) any or all outstanding options and SARs shall
become exercisable in part or in full, (ii) all or a portion of the Restriction
Period applicable to any outstanding awards shall lapse, (iii) all or a portion
of the Performance Period applicable to any outstanding awards shall lapse and
(iv) the Performance Measures (if any) applicable to any outstanding awards
shall be deemed to be satisfied at the target, maximum or any other level. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties. The
Committee may delegate some or all of its power and authority under the Plan to
the Board or, subject to applicable law, to the Chief Executive Officer or such
other executive officer of the Company as the Committee deems A-4



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq005.jpg]
appropriate; provided, however, that the Committee may not delegate its power
and authority to the Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person. No member of the Board or Committee, and
neither the Chief Executive Officer nor any other executive officer to whom the
Committee delegates any of its power and authority hereunder, shall be liable
for any act, omission, interpretation, construction or determination made in
connection with this Plan in good faith, and the members of the Board and the
Committee and the Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys' fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company's Certificate of Incorporation and/or By-laws) and under any directors'
and officers' liability insurance that may be in effect from time to time. A
majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting. 1.4 Eligibility.
Participants in this Plan shall consist of such officers, other employees,
Non-Employee Directors, and persons expected to become officers, other
employees, or Non-Employee Directors of the Company and its Affiliates as the
Committee in its sole discretion may select from time to time; provided,
however, that no Award may be effective unless the participant has commenced the
provision of services for the Company or its Affiliates. The Committee's
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time. Except as provided otherwise in an Agreement, for purposes of this Plan,
references to employment by the Company shall also mean employment by an
Affiliate, and references to employment shall include service as a Non-Employee
Director. The Committee shall determine, in its sole discretion, the extent to
which a participant shall be considered employed during any periods during which
such participant is on a leave of absence. The aggregate value of cash
compensation and the grant date fair value of shares of Common Stock that may be
granted during any fiscal year of the Company to any Non-Employee Director shall
not exceed $500,000; provided, however, that the limit set forth in this
sentence shall be multiplied by two in the year in which a Non-Employee Director
commences service on the Board. 1.5 Shares Available. Subject to adjustment as
provided in Section 6.8 and to all other limits set forth in this Section 1.5,
16,100,000 shares of Common Stock shall initially be available for all awards
under this Plan and no more than 1,000,000 shares of Common Stock in the
aggregate may be issued under the Plan in connection with Incentive Stock
Options. To the extent the Company grants an option or a Free-Standing SAR under
the Plan, the number of shares of Common Stock that remain available for future
grants under the Plan shall be reduced by an amount equal to the number of
shares subject to such option or Free-Standing SAR. To the extent the Company
grants a Stock Award, a stock-settled Performance Award or a Deferred Stock Unit
Award (on a stand-alone basis and not in connection with the vesting of an
award), the number of shares of Common Stock that remain available for future
grants under the Plan shall be reduced by an amount equal to 1.75 times the
number of shares subject to such Stock Award, Deferred Stock Unit Award or
stock-settled Performance Award. To the extent that shares of Common Stock
subject to an outstanding option, SAR, Stock Award, Deferred Stock Unit Award or
Performance Award granted under the Plan or the Prior Plan are not issued or
delivered by reason of (i) the expiration, termination, cancellation or
forfeiture of such award (excluding shares subject to an option canceled upon
settlement in shares of a related Tandem SAR or shares subject to a Tandem SAR
canceled upon exercise of a related option) or (ii) the settlement of such award
in cash, such shares of Common Stock shall again be available for re-issuance
under this Plan. In addition, shares of Common Stock subject to an award under
this Plan shall not again be available for issuance under this Plan if such
shares are (x) shares that were subject to an option or a SAR and were not
issued or delivered upon the net settlement or net exercise of such option or
SAR, (y) shares delivered to or A-5



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq006.jpg]
withheld by the Company to pay the purchase price or the withholding taxes
related to an outstanding award or (z) shares repurchased by the Company on the
open market with the proceeds of an option exercise. The number of shares of
Common Stock available for awards under this Plan shall not be reduced by (i)
the number of shares of Common Stock subject to Substitute Awards or (ii)
available shares under a stockholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to awards
granted under this Plan (subject to applicable stock exchange requirements).
Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof. 1.6 Certain Limitations. The maximum number of shares of
Common Stock subject to any Award that may be granted under this Plan during any
fiscal year of the Corporation to any participant shall be as follows: (a)
2,000,000 Stock Options or SARs, (b) 500,000 shares of Restricted Stock, and (c)
500,000 Restricted Stock Units. No employee shall be granted any Performance
Share that could result in the Participant receiving more than 500,000 shares of
Common Stock for any Performance Period. The share limits in this Section 1.6
shall be subject to adjustment pursuant to Section 6.8. II. STOCK OPTIONS AND
STOCK APPRECIATION RIGHTS 2.1 Stock Options. The Committee may, in its
discretion, grant options to purchase shares of Common Stock to such eligible
persons as may be selected by the Committee; provided, however, that a
participant may be granted an option only if the underlying Common Stock
qualifies, with respect to such participant, as "service recipient stock" within
the meaning set forth in Section 409A of the Code. Each option, or portion
thereof, that is not an Incentive Stock Option shall be a Nonqualified Stock
Option. To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of shares of Common Stock with respect to which options
designated as Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or Subsidiary) exceeds the amount (currently $100,000)
established by the Code, such options shall constitute Nonqualified Stock
Options. Options shall be subject to the following terms and conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Committee shall deem advisable. Incentive Stock
Options may only be granted to employees of the Company and its corporate
subsidiaries within the meaning of Section 424(f) of the Code. (a) Number of
Shares and Purchase Price. The number of shares of Common Stock subject to an
option and the purchase price per share purchasable upon exercise of the option
shall be determined by the Committee; provided, however, that the purchase price
per share purchasable upon exercise of an option shall not be less than 100% of
the Fair Market Value of a share of Common Stock on the date of grant of such
option; provided further, that if an Incentive Stock Option shall be granted to
any person who, at the time such option is granted, owns capital stock
possessing more than 10 percent of the total combined voting power of all
classes of capital stock of the Company (or of any parent or Subsidiary) (a "Ten
Percent Holder"), the purchase price per share shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option. Notwithstanding the foregoing, in the case
of an option that is a Substitute Award, the purchase price per share of the
shares subject to such option may be less than 100% of the Fair Market Value per
share on the date of grant, provided, that the excess of: (a) the aggregate Fair
Market Value (as of the date such Substitute Award is granted) of the shares
subject to the Substitute Award, over (b) the aggregate purchase price thereof
does not exceed the excess of: (x) the aggregate fair market value (as of the
time immediately preceding the transaction giving rise to the Substitute Award,
such fair market value to be determined by the Committee) of the shares of the
predecessor company A-6



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq007.jpg]
or other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares. (b) Option Period
and Exercisability. The period during which an option may be exercised shall be
determined by the Committee; provided, however, that no option shall be
exercised later than ten (10) years after its date of grant; provided further,
that if an Incentive Stock Option shall be granted to a Ten Percent Holder, such
option shall not be exercised later than five years after its date of grant. The
Committee may, in its discretion, establish Performance Measures which shall be
satisfied or met as a condition to the exercisability of all or a portion of an
option. The Committee shall determine whether an option shall become exercisable
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock. (c) Method of Exercise. An option may be exercised
(i) by giving written notice to the Company specifying the number of whole
shares of Common Stock to be purchased and accompanying such notice with payment
thereof in full (or arrangement made for such payment to the Company's
satisfaction) either (A) in cash, (B) by delivery (either actual delivery or by
attestation procedures established by the Company) of shares of Common Stock
having a Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (D) in cash
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the option, (ii)
if applicable, by surrendering to the Company any Tandem SARs which are canceled
by reason of the exercise of the option and (iii) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing shares of Common Stock shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 6.6, have been paid (or arrangement made for such payment to the
Company's satisfaction). 2.2 Stock Appreciation Rights. The Committee may, in
its discretion, grant SARs to such eligible persons as may be selected by the
Committee; provided, however, that a participant may be granted a SAR only if
the underlying Common Stock qualifies, with respect to such participant, as
"service recipient stock" within the meaning set forth in Section 409A of the
Code. The Agreement relating to an SAR shall specify whether the SAR is a Tandem
SAR or a Free-Standing SAR. SARs shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:
(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
the related option. The base price of a Free-Standing SAR shall be determined by
the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such SAR (or, if earlier, the date of grant of the option for which the SAR is
exchanged or substituted). Notwithstanding the foregoing, in the case of an SAR
that is a Substitute Award, the base price per share of the shares subject to
such SAR may be less than 100% of the Fair Market Value per share on the date of
grant, provided, that the excess of: (a) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate base price thereof does not exceed the
excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate base price of such shares. A-7



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq008.jpg]
(b) Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than ten (10) years after its date of grant; provided further,
that no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the exercisability of all or a portion of an SAR. The Committee
shall determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable SAR, or portion
thereof, may be exercised, in the case of a Tandem SAR, only with respect to
whole shares of Common Stock and, in the case of a Free-Standing SAR, only with
respect to a whole number of SARs. If an SAR is exercised for shares of
Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.3(c), or such shares shall be
transferred to the holder in book entry form with restrictions on the shares
duly noted, and the holder of such Restricted Stock shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.3(d). Prior to
the exercise of a stock-settled SAR, the holder of such SAR shall have no rights
as a stockholder of the Company with respect to the shares of Common Stock
subject to such SAR. (c) Method of Exercise. A Tandem SAR may be exercised (i)
by giving written notice to the Company specifying the number of whole SARs
which are being exercised, (ii) by surrendering to the Company any options which
are canceled by reason of the exercise of the Tandem SAR and (iii) by executing
such documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing shares of Common Stock shall be delivered until
any withholding taxes thereon, as described in Section 6.6, have been paid (or
arrangement made for such payment to the Company's satisfaction). 2.3 No
Repricing. The Committee shall not without the approval of the stockholders of
the Company, (i) reduce the purchase price or base price of any previously
granted option or SAR, (ii) cancel any previously granted option or SAR in
exchange for another option or SAR with a lower purchase price or base price or
(iii) cancel any previously granted option or SAR in exchange for cash or
another award if the purchase price of such option or the base price of such SAR
exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change of Control or
the adjustment provisions set forth in Section 6.8 2.4 Dividend Equivalents.
Notwithstanding anything in an Agreement to the contrary, the holder of an
option or SAR shall not be entitled to receive dividend equivalents with respect
to the number of shares of Common Stock subject to such option or SAR. 2.5
Automatic Exercise. The Committee may, in its discretion, provide in an option
or SAR Agreement or adopt procedures that an option or SAR outstanding on the
last business day of the term of such option or SAR (the "Automatic Exercise
Date") that has a "Specified Minimum Value" shall be automatically and without
further action by the participant (or in the event of the participant's death,
the participant's personal representative or estate), be exercised on the
Automatic Exercise Date. Payment of the exercise price of such option may be
made pursuant to such procedures as may be approved by the Committee from time
to time and the Company shall deduct or withhold an amount sufficient to satisfy
all taxes associated with such exercise in accordance with Section 6.6. For
purposes of this Section 2.5, the term "Specified Minimum Value" means that the
Fair Market Value per share of Common Stock exceeds the exercise price or base
price, as applicable, of a share subject to an expiring option or SAR by at
least $0.50 cents per share or such other amount as the Committee shall
determine from time to time. The Company may elect to discontinue the automatic
exercise of options and SARs pursuant to this Section 2.5 at any time upon
notice to a participant or to apply the automatic exercise feature only to
certain groups of participants. The automatic exercise of an option or SAR
pursuant to this Section 2.5 shall apply only to an option or SAR that has been
timely accepted by a participant under procedures specified by the Company from
time to time. A-8



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq009.jpg]
III. STOCK AWARDS 3.1 Stock Awards. The Committee may, in its discretion, grant
Stock Awards to such eligible persons as may be selected by the Committee. The
Agreement relating to a Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, Restricted Stock Unit Award or Unrestricted Stock Award.
3.2 Terms of Unrestricted Stock Awards. The number of shares of Common Stock
subject to an Unrestricted Stock Award shall be determined by the Committee.
Unrestricted Stock Awards shall not be subject to any Restriction Periods or
Performance Measures; provided, however, Unrestricted Stock Awards shall be
limited so that the Common Stock subject to all Unrestricted Stock Awards,
combined with all awards granted under the Plan that do not include the minimum
vesting provisions set forth in Section 6.3 of the Plan, does not exceed 5% of
the total number of shares available for awards under this Plan. Upon the grant
of an Unrestricted Stock Award, subject to the Company's right to require
payment of any taxes in accordance with Section 6.6, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award or such shares shall be
transferred to the holder in book entry form. 3.3 Terms of Restricted Stock
Awards. Restricted Stock Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.
(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee. (b) Vesting and Forfeiture.
The Agreement relating to a Restricted Stock Award shall provide, in the manner
determined by the Committee, in its discretion, and subject to the provisions of
this Plan, for the vesting of the shares of Common Stock subject to such award
(i) if the holder of such award remains continuously in the employment of the
Company during the specified Restriction Period and (ii) if specified
Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the shares of Common Stock subject
to such award (x) if the holder of such award does not remain continuously in
the employment of the Company during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period. (c) Stock Issuance. During the Restriction Period,
the shares of Restricted Stock shall be held by a custodian in book entry form
with restrictions on such shares duly noted or, alternatively, a certificate or
certificates representing a Restricted Stock Award shall be registered in the
holder's name and may bear a legend, in addition to any legend which may be
required pursuant to Section 6.7, indicating that the ownership of the shares of
Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the Agreement relating to the Restricted
Stock Award. All such certificates shall be deposited with the Company, together
with stock powers or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate, which would permit transfer to the Company of all or a
portion of the shares of Common Stock subject to the Restricted Stock Award in
the event such award is forfeited in whole or in part. Upon termination of any
applicable Restriction Period (and the satisfaction or attainment of applicable
Performance Measures), subject to the Company's right to require payment of any
taxes in accordance with Section 6.6, the restrictions shall be removed from the
requisite number of any shares of Common Stock that are held in book entry form,
and all certificates evidencing ownership of the requisite number of shares of
Common Stock shall be delivered to the holder of such award. (d) Rights with
Respect to Restricted Stock Awards. Unless otherwise set forth in the Agreement
relating to a Restricted Stock Award, and subject to the terms and conditions of
a Restricted Stock Award, the holder of such award shall have all rights as a
stockholder of the Company, including, but not limited to, voting rights, the
right to receive A-9



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq010.jpg]
dividends and the right to participate in any capital adjustment applicable to
all holders of Common Stock; provided, however, that any distributions or
dividends with respect to shares of Common Stock, including regular cash
dividends, shall be deposited with the Company and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such
distributions or dividends were made. 3.4 Terms of Restricted Stock Unit Awards.
Restricted Stock Unit Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.
(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee. (b) Vesting and
Forfeiture. The Agreement relating to a Restricted Stock Unit Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Restricted Stock
Unit Award (i) if the holder of such award remains continuously in the
employment of the Company during the specified Restriction Period and (ii) if
specified Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the shares of Common Stock subject
to such award (x) if the holder of such award does not remain continuously in
the employment of the Company during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period. (c) Settlement of Vested Restricted Stock Unit
Awards. The Agreement relating to a Restricted Stock Unit Award shall specify
(i) whether such award may be settled in shares of Common Stock or cash or a
combination thereof and (ii) whether the holder thereof shall be entitled to
receive dividend equivalents and, if determined by the Committee, interest on,
or the deemed reinvestment of, any dividend equivalents, with respect to the
number of shares of Common Stock subject to such award. Any dividend equivalents
with respect to Restricted Stock Units that are subject to vesting conditions
shall be subject to the same restrictions as such Restricted Stock Units. Prior
to the settlement of a Restricted Stock Unit Award, the holder of such award
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock subject to such award. IV. PERFORMANCE AWARDS 4.1 Performance
Awards. The Committee may, in its discretion, grant Performance Awards to such
eligible persons as may be selected by the Committee. 4.2 Terms of Performance
Awards. Performance Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.
(a) Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee. (b) Vesting and Forfeiture. The Agreement relating to a Performance
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Performance Award if the specified Performance Measures are satisfied or met
during the specified Performance Period and for the forfeiture of such award if
the specified Performance Measures are not satisfied or met during the specified
Performance Period. (c) Settlement of Vested Performance Awards. The Agreement
relating to a Performance Award shall specify whether such award may be settled
in shares of Common Stock (including shares of Restricted Stock) or cash or a
A-10



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq011.jpg]
combination thereof. If a Performance Award is settled in shares of Restricted
Stock, such shares of Restricted Stock shall be issued to the holder in book
entry form or a certificate or certificates representing such Restricted Stock
shall be issued in accordance with Section 3.3(c) and the holder of such
Restricted Stock shall have such rights as a stockholder of the Company as
determined pursuant to Section 3.3(d). Any dividends or dividend equivalents
with respect to a Performance Award shall be subject to the same restrictions as
such Performance Award. Prior to the settlement of a Performance Award in shares
of Common Stock, including Restricted Stock, the holder of such award shall have
no rights as a stockholder of the Company. V. NON-EMPLOYEE DIRECTOR COMPENSATION
5.1 Directors' Awards. As of or as soon as administratively practicable
following the date of each annual meeting of the Company's stockholders, each
director who is a Non-Employee Director immediately following the date of such
annual meeting shall be granted a Directors' Award in the form of an
Unrestricted Stock Award, Options, SARs, Restricted Stock, Restricted Stock
Units and/or Deferred Stock Units, in such amount and subject to such terms and
conditions as shall be determined by the Board for such year, subject to the
limit set forth in Section 1.4. In addition to the annual compensation of
Non-Employee Directors, the Board may also authorize one-time Directors' Awards
to Non-Employee Directors, or to an individual upon joining the Board, on such
terms as it shall deem appropriate, subject to the limit set forth in Section
1.4. 5.2 Deferred Stock Units. Subject to Section 409A of the Code, a
Non-Employee Director may elect to defer receipt of his or her Directors'
Awards, other than options and SARs, in accordance with such procedures as may
from time to time be prescribed by the Committee. A deferral election shall be
valid only if it is delivered prior to the first day of the calendar year in
which the services giving rise to the Directors' Awards are to be performed (or
such other date as the Committee may determine for the year in which an
individual first becomes a Non-Employee Director and to the extent permitted by
Section 409A of the Code). A participant's deferral election shall become
irrevocable as of the last date the deferral could be delivered or such earlier
date as may be established by the Committee. A Non-Employee Director may revoke
or change a deferral election at any time prior to the date the election becomes
irrevocable, subject to such restrictions as the Committee may establish from
time to time. Any such revocation or change shall be in a form and manner
determined by the Committee. A Non-Employee Director's deferral election shall
remain in effect and will apply to Directors' Awards in subsequent years unless
and until the Non-Employee Director timely revokes the deferral election in
accordance with such procedures as the Committee shall determine. The Committee
may adopt procedures for the extension of any deferral period. If a valid
deferral election is filed by a Non-Employee Director, Deferred Stock Units
shall be credited as a bookkeeping entry in the name of the Non-Employee
Director to an account maintained by the Company on the basis of one Deferred
Stock Unit for each Directors' Award deferred. No shares of Common Stock shall
be issued to the Non-Employee Director in respect of Deferred Stock Units at the
time such shares would be issued absent such deferral. Shares of Common Stock
shall be issuable to the Non- Employee Director in a lump sum upon the
termination of services as a Non-Employee Director (but only if such termination
constitutes a separation from service within the meaning of Code Section 409A,
if applicable) or such other specified date elected by the Non-Employee Director
at the time of the deferral election. Dividend Equivalents shall be credited on
Deferred Stock Units and distributed at the same time that shares of Common
Stock are delivered to a Non-Employee Director in settlement of the Deferred
Stock Units. 5.3 Delivery of Shares. Shares of Common Stock shall be issued to a
Non-Employee Director at the time Directors' Awards' are paid or Deferred Stock
Units are settled by a issuing a stock certificate, or making an appropriate
entry in the Company's stockholder records, in the name of the Non-Employee
Director. A Non-Employee Director shall not have any rights of a stockholder
with respect to Directors' Awards or Deferred Stock Units until such shares of
Common Stock are issued and then only from the date of issuance of such shares.
VI. GENERAL A-11



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq012.jpg]
6.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval at the Company's 2020 annual meeting of
stockholders and, if so approved, the Plan shall become effective as of the date
on which the Plan was approved by the Company's stockholders (the "Effective
Date"). Awards granted under the Plan prior to the Effective Date shall be
subject to the terms and conditions of the Plan in effect prior to the Effective
Date. This Plan shall terminate as of the first annual meeting of the Company's
stockholders to occur on or after the tenth anniversary of its Effective Date,
unless terminated earlier by the Board; provided, however, that no Incentive
Stock Options shall be granted after the tenth anniversary of the date on which
the Plan was approved by the Board. Termination of this Plan shall not affect
the terms or conditions of any award granted prior to termination. Awards
hereunder may be made at any time prior to the termination of this Plan. 6.2
Amendments. The Board may amend this Plan as it shall deem advisable; provided,
however, that no amendment to the Plan shall be effective without the approval
of the Company's stockholders if (i) stockholder approval is required by
applicable law, rule or regulation, including any rule of the New York Stock
Exchange, or any other stock exchange on which the Common Stock is then traded,
or (ii) such amendment modifies the prohibitions on the repricing or discounting
of options and SARs contained in Section 2.3; provided further, that no
amendment may materially impair the rights of a holder of an outstanding award
without the consent of such holder. 6.3 Minimum Vesting Requirements. The
Committee shall determine the vesting schedule and Performance Period, if
applicable, for each award; provided that no award shall become fully
exercisable or vested prior to the one-year anniversary of the date of grant;
provided, however, that, such restrictions shall not apply to awards granted
under this Plan with respect to the number of shares of Common Stock which, in
the aggregate, does not exceed five percent (5%) of the total number of shares
available for awards under this Plan; provided, further, that the minimum
vesting requirement set forth in this Section 6.3 shall not apply to Deferred
Stock Unit Awards received upon the vesting of an award granted under the Plan
that was subject to the minimum vesting requirements set forth in this Section
6.3. This Section 6.3 shall not restrict the right of the Committee to
accelerate or continue the vesting or exercisability of an award upon or after a
Change of Control or termination of employment or otherwise pursuant to Section
1.3 of the Plan. 6.4 Agreement. The Company may condition an award holder's
right (a) to exercise, vest or settle the award and (b) to receive delivery of
shares, on the execution and delivery to the Company of the Agreement and the
completion of other requirements, including, but not limited to, the execution
of a nonsolicitation agreement by the recipient and delivery thereof to the
Company. Terms relating to the vesting, exercisability and satisfaction of any
Performance Measures relating to an award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement. 6.5
Non-Transferability. No award shall be transferable other than by will, the laws
of descent and distribution or pursuant to beneficiary designation procedures
approved by the Company or, to the extent expressly permitted in the Agreement
relating to such award, to the holder's family members, a trust or entity
established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder's
lifetime only by the holder or the holder's legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void. 6.6 Tax
Withholding. The Company shall have the right to require, prior to the issuance
or delivery of any shares of Common Stock or the payment of any cash pursuant to
an award made hereunder, payment by the holder of such award of any federal,
state, local, foreign or other taxes which may be required to be withheld or
paid in connection A-12



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq013.jpg]
with such award. An Agreement may provide that (i) the Company shall withhold
whole shares of Common Stock which would otherwise be delivered to a holder,
having an aggregate Fair Market Value determined as of the date the obligation
to withhold or pay taxes arises in connection with an award (the "Tax Date"), or
withhold an amount of cash which would otherwise be payable to a holder, in the
amount necessary to satisfy any such obligation or (ii) the holder may satisfy
any such obligation by any of the following means: (A) a cash payment to the
Company; (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation; (C)
authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation; (D) in
the case of the exercise of an option, a cash payment by a broker- dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) any combination of (A), (B) and (C), in each case to
the extent set forth in the Agreement relating to the award. Shares of Common
Stock to be delivered or withheld may not have an aggregate Fair Market Value in
excess of the amount determined by applying the minimum statutory withholding
rate (or, if permitted by the Company, such other rate as will not cause adverse
accounting consequences under the accounting rules then in effect, and is
permitted under applicable IRS withholding rules). 6.7 Restrictions on Shares.
Each award made hereunder shall be subject to the requirement that if at any
time the Company determines that the listing, registration or qualification of
the shares of Common Stock subject to such award upon any securities exchange or
under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the delivery of shares thereunder, such shares shall not be
delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to any award made hereunder bear a
legend indicating that the sale, transfer or other disposition thereof by the
holder is prohibited except in compliance with the Securities Act of 1933, as
amended, and the rules and regulations thereunder. 6.8 Adjustment. In the event
of any equity restructuring (within the meaning of Financial Accounting
Standards Board Accounting Standards Codification Topic 718, Compensation -Stock
Compensation) that causes the per share value of shares of Common Stock to
change, such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Restricted Stock Award and Restricted Stock Unit Award (including
the number and class of securities subject thereto), the terms of each
outstanding Performance Award (including the number and class of securities
subject thereto), the terms of each outstanding Deferred Stock Unit Award
(including the number and class of securities subject thereto), the maximum
number of securities with respect to which options or SARs may be granted during
any fiscal year of the Company to any one grantee, the maximum number of shares
of Common Stock that may be awarded during any fiscal year of the Company to any
one grantee pursuant to a Stock Award that is subject to Performance Measures or
a Performance Award shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding options and SARs without an
increase in the aggregate purchase price or base price and in accordance with
Section 409A of the Code. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of participants. In
either case, the decision of the Committee regarding any such adjustment shall
be final, binding and conclusive. 6.9 Change of Control. A-13



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq014.jpg]
(a) In the event a Change of Control occurs and, during the period commencing on
the date that is three (3) months prior to the date of the Change of Control and
ending eighteen (18) months following the date of the Change of Control, (i) an
award holder experiences an involuntary termination of employment (other than
for Cause, death or disability) such that he or she is no longer in the employ
or service of the Company or an Affiliate, (ii) an event or condition that
constitutes "Good Reason" occurs and the award holder subsequently resigns for
Good Reason pursuant to a resignation that meets the requirements set forth in
the definition of "Good Reason" in Section 1.2 above, or (iii) an award holder
who is a Non-Employee Director ceases to serve on the Board or the board of
directors of any successor corporation (each of the events described in (i),
(ii) and (iii) a "Termination of Service"; provided, however, that in the case
of a termination in pursuant to an event described in (i), (ii) or (iii) that
occurs prior to the Change of Control, the "Termination of Service" shall occur
on the later of (y) the date of the Change of Control or (z) the date that the
participant's employment terminates as a result of one of the applicable
events): (i) all Options and SARs to purchase or acquire shares of Common Stock
of the Company shall immediately vest and become exercisable on the date of such
Termination of Service and shall remain exercisable in accordance with the terms
of the applicable Agreement until the earlier of (A) twelve (12) months after
such Termination of Service or (B) the expiration of the term of such Option or
SAR; (ii) the Restriction Period with respect to all awards shall immediately
lapse or expire on the date of such Termination of Service and, in the case of
performance-based vesting conditions, the "performance targets" shall be
achieved as determined pursuant to the terms of the applicable Agreement and
such awards shall be settled pursuant to the terms of the applicable Agreement;
and (iii) all Performance Awards outstanding shall be earned and settled
pursuant to the terms of the applicable Agreement. (b) In the event a Change of
Control occurs and outstanding awards are (i) impaired in value or rights, as
determined solely in the discretionary judgment of the Board (as constituted
prior to the Change of Control), (ii) not assumed by a successor corporation or
an affiliate thereof, or (iii) not replaced with an award or grant that, solely
in the discretionary judgment of the Board (as constituted prior to the Change
of Control), preserves the existing value of the outstanding awards at the time
of the Change of Control: (i) all Options and SARs to purchase or acquire shares
of Common Stock of the Company shall immediately vest on the date of such Change
of Control and become exercisable in accordance with the terms of the applicable
Agreement; (ii) the Restriction Period with respect to all awards shall
immediately lapse or expire on the date of such Change of Control and, in the
case of performance-based vesting conditions, the "performance targets" shall be
achieved as determined pursuant to the terms of the applicable Agreement and
such awards shall be settled pursuant to the terms of the applicable Agreement;
(iii) all Performance Awards outstanding shall be earned, shall immediately vest
and shall be settled pursuant to the terms of the applicable Agreement; and (iv)
the Board (as constituted prior to the Change of Control) may, in its sole
discretion, require outstanding awards to be surrendered (or deemed surrendered)
to the Company by the holder, and to be immediately canceled by the Company, and
to provide for the holder to receive a cash payment in an amount equal to (A) in
the case of an option or an SAR, the aggregate number of shares of Common Stock
then subject to the portion of such option or SAR surrendered (or deemed
surrendered) multiplied by the excess, if any, of the Fair Market Value of a
share of Common Stock as of the date of the Change of Control, over the exercise
price or base price per share of Common Stock subject to such option or SAR, (B)
in the case of a Stock Award or a Performance Award denominated in shares of
Common Stock, the aggregate number of shares of Common Stock then subject to the
portion of such award surrendered (or deemed surrendered) to the extent the
Performance Measures applicable to such award have A-14



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq015.jpg]
been satisfied or are deemed satisfied pursuant to this Section 6.9(b),
multiplied by the Fair Market Value of a share of Common Stock as of the date of
the Change of Control, and (C) in the case of a Performance Award denominated in
cash, the value of the Performance Award then subject to the portion of such
award surrendered (or deemed surrendered) to the extent the Performance Measures
applicable to such award have been satisfied or are deemed satisfied pursuant to
this Section 6.9(b). (c) The Board (as constituted prior to the Change of
Control) shall have the sole and complete authority and discretion to decide any
questions concerning the application, interpretation or scope of any of the
terms and conditions of any Award or participation under the Plan in connection
with a Change of Control, and their decisions shall be binding and conclusive
upon all interested parties; and (d) Other than as set forth above, the terms
and conditions of all awards shall remain unchanged. (e) Notwithstanding the
provisions of this Section 6.9, the Committee may, in its discretion, take such
other action with respect to Awards in connection with a Change of Control as it
shall determine to be appropriate. (f) If a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company occurs (as defined in Section 409A of the Code), Deferred
Stock Units shall be settled on the date of such Change of Control by the
delivery of shares of Common Stock to the extent permitted under Section 409A of
the Code. (g) A "Change of Control" shall be deemed to have taken place upon the
occurrence of any of the following events: (i) any Person (as defined below) is
or becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
(as defined below)) representing 20% or more of either the then outstanding
shares of Common Stock of the Company or the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the Effective Date, constituted the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors in office at the time of such approval or recommendation who
either were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended; or (iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (A)
any such merger or consolidation after the consummation of which the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) any such merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of either the then outstanding shares of
Common Stock of the Company or the combined voting power of the Company's then
outstanding securities; or A-15



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq016.jpg]
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such transaction or series of transactions; or (v) Notwithstanding the
foregoing, with respect to an Award that is determined to be deferred
compensation subject to the requirements of Section 409A of the Code, the
Company will not make a payment upon the happening of a Change of Control unless
the Company is deemed to have undergone a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company (within the meaning of Section 409A of the Code). (h) For
purposes of this Section 6.9, the following terms shall have the meanings
indicated: (i) "Affiliate" shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act. (ii) "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Exchange Act, except that a Person shall not
be deemed to be the Beneficial Owner of any securities that are properly filed
on a Form 13-F. (iii) "Person" shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company. 6.10 Deferrals. The Committee may determine
that the delivery of shares of Common Stock or the payment of cash, or a
combination thereof, upon the exercise or settlement of all or a portion of any
award (other than awards of Incentive Stock Options, Nonqualified Stock Options
and SARs) made hereunder shall be deferred, or the Committee may, in its sole
discretion, approve deferral elections made by holders of awards. Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion, subject to the requirements of Section 409A of the Code.
6.11 No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company or
any Affiliate of the Company or affect in any manner the right of the Company or
any Affiliate of the Company to terminate the employment or service of any
person at any time without liability hereunder. 6.12 Rights as Stockholder. No
person shall have any right as a stockholder of the Company with respect to any
shares of Common Stock or other equity security of the Company which is subject
to an award hereunder unless and until such person becomes a stockholder of
record with respect to such shares of Common Stock or equity security. 6.13
Designation of Beneficiary. To the extent permitted by the Company, a holder of
an award may file with the Company a written designation of one or more persons
as such holder's beneficiary or beneficiaries (both primary and contingent) in
the event of the holder's death or incapacity. To the extent an outstanding
option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company. Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder's
lifetime on a form prescribed by the Company. The spouse of a married holder
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a holder fails to designate a beneficiary, or if all designated
beneficiaries of a holder predecease the A-16



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq017.jpg]
holder, then each outstanding award held by such holder, to the extent vested or
exercisable, shall be payable to or may be exercised by such holder's executor,
administrator, legal representative or similar person. 6.14 Governing Law. This
Plan, each award hereunder and the related Agreement, and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws. 6.15 Foreign Employees. Without amending this
Plan, the Committee may grant awards to eligible persons who are foreign
nationals and/or reside outside the U.S. on such terms and conditions different
from those specified in this Plan as may in the judgment of the Committee be
necessary or desirable to foster and promote achievement of the purposes of this
Plan and, in furtherance of such purposes the Committee may make such
modifications, amendments, procedures, subplans and the like as may be necessary
or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Affiliates operates or has employees.
6.16 Awards Subject to Clawback. The awards granted under this Plan and any cash
payment or shares of Common Stock delivered pursuant to an award shall be
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Agreement or any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation the Knowles Corporation
Policy on Recoupment of Incentive Compensation, as in effect from time to time,,
and any clawback or recoupment policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by
applicable law. 6.17 Section 409A. (a) To the extent that the Committee
determines that any award granted under the Plan is, or may reasonably be,
subject to Section 409A of the Code, the Agreement evidencing such award shall
incorporate the terms and conditions necessary to avoid the adverse consequences
described in Section 409A(a)(1) of the Code (or any similar provision). To the
extent applicable and permitted by law, the Plan and Agreements shall be
interpreted in accordance with Section 409A and other interpretive guidance
issued thereunder, including without limitation any other guidance that may be
issued or amended after the date of grant of any award hereunder.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any award is, or may reasonably be, subject to Section
409A, the Committee may, without the participant's consent, adopt such
amendments to the Plan and the applicable Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (A) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(B) comply with the requirements of Section 409A. Where applicable, the
requirement that Awards constituting deferred compensation under Section 409A
that are payable upon termination of a participant's employment or services not
be paid prior to the participant's "separation from service" within the meaning
of Section 409A are incorporated herein. (b) In addition, and except as
otherwise set forth in the applicable Agreement, if the Company determines that
any award granted under this Plan constitutes, or may reasonably constitute,
"deferred compensation" under Section 409A and the participant is a "specified
employee" of the Company at the relevant date, as such term is defined in
Section 409A(a)(2)(B)(i), then any payment or benefit resulting from such award
that is scheduled to be paid on such participant's "separation from service"
will be delayed until the first day of the seventh month following the
participant's "separation from service" with the Company or its "affiliates"
within the meaning of Section 409A (or following the date of participant's
death, if earlier), with all payments or benefits due thereafter occurring in
accordance with the original schedule. (c) Notwithstanding anything to the
contrary contained herein, neither the Company nor any of its Affiliates shall
be responsible for, or required to reimburse or otherwise make any participant
whole for, any tax or penalty A-17



--------------------------------------------------------------------------------



 
[amendedandrestated2018eq018.jpg]
imposed on, or losses incurred by, any participant that arises in connection
with the potential or actual application of Section 409A to any award granted
hereunder. A-18



--------------------------------------------------------------------------------



 